DECLARATION OF

5a 4/%)'/» 1/

1. My name is @&7. . I am a resident of Dodge City, I am a registered voter, and I work
at the 511/l meatpacking plant located at Q%L ¢44‘ ` .

2. Exercising the right to vote is important to me, but the realities of my work and home life
make it very difficult Because I do not own a car, I have to carpool to work. I work the first shift
at the meatpacking plant from 6AM-2:30PM. Voting before work is therefore not an option for
me. As soon as my shift ends, I need to return horne and pick my children up from the local
school in our neighborhood

3. Dodge City has only one polling place. During the 2016 general election, I had to wait
over an hour to vote, Even when I can borrow a car or get a ride to the polling location, I need to
have someone at home to watch my children. 'I'hjs kind of wait time makes it that much more
dichult to arrange transportation and childcare on election day.

4. If I didn’t have to wait so long to vote, or another voting location opened to reduce the
lines at Dodge City’s only polling place, it would be significantly easier for me to cast my ballot.

5. I am aware that early voting is an option, but I do not hear much information before each
election about how to vote early. I also feel more comfortable voting in person.

I declare under penalty of perjury that the forgoing is true and correct.

Executed on:

;. h §.!Q@

/y-HF»`/Y

DECLARATION OF

\\k
l. My name s w . I am a resident of Dodge City, I am a registered voter, and I work
at 7 ` l meatpacking plant located at ' '

2. Exercising the right to vote is important to me, but the realities of my work and home life
make it very difficult Because I do not own a car, I have to carpool to work. I work the first shift
at the meatpacking plant from 6AM-2:30PM. Voting before work is therefore not an option for
me, As soon as my shift ends, I need to return home and pick my children up from the local
school in our neighborhood

3. Dodge City has only one polling place. During the 2016 general election, I had to wait
over an hour to vote, Even when I can borrow a car or get a ride to the polling location, I need to
have someone at home to watch my children. 'I'his kind of wait time makes it that much more
difficult to arrange t:ransportation and childcare on election day.

4. If I didn’t have to wait so long to vote, or another voting location opened to reduce the
lines at Dodge City’s only polling place, it would be significantly easier for me to cast my ballot.

5. I am aware that early voting is an option, but I do not hear much information before each
. election about how to vote early. I also feel more comfortable voting in person.

I declare under penalty of perjury that the forgoing is true and correct.

Executed on:

 

DECLARATION OF

1. My name is 5""'7 "".“I am a resident of Dodge City, I am a registered voter, and I work
at the CVZ, l/ meatpacking plant located at B'_’LZ ’ ”/_~;z .

2. Exercising the right to vote is important to me, but the realities of my work and home life
make it very difficult Because I do not own a car, I have to carpool to work. I work the first shift
at the meatpacking plant from 6AM-2:30PM. Voting before work is therefore not an option for
me. As soon as my shifi ends, I need to return home and pick my children up from the local
school in our neighborhood.

3. Dodge City has only one polling place. During the 2016 general election, I had to wait
over an hour to vote, Even when I can borrow a car or get a ride to the polling location, I need to
have someone at home to watch my children. This kind of wait time makes it that much more
difficult to arrange transportation and childcare on election day.

4. If I didn’t have to wait so long to vote, or another voting location opened to reduce the
lines at Dodge City’s only polling place, it would be significantly easier for me to cast my ballot.

5. I am aware that early voting is an option, but I do not hear much information before each
election about how to vote early. I also feel more comfortable voting in person.

I declare under penalty of perjury that the forgoing is true and correct.

Executed on:

|0' os~ 67

